          Case 6:19-cv-00387-ADA Document 10 Filed 10/31/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


  AERITAS LLC,

                 Plaintiff                                 Case No. 6:19-cv-00387-ADA


                v.                                         JURY TRIAL DEMANDED


  PANERA BREAD COMPANY,

                 Defendant


                     JOINT MOTION TO DISMISS WITH PREJUDICE

       Plaintiff, Aeritas LLC (“Aeritas”), and Defendant, Panera Bread Company

(“Panera”) have resolved their disputes in this action. Pursuant to this resolution, the parties

hereby move the Court to dismiss with prejudice all claims asserted by Plaintiff against Defendant

in this action. The parties agree that all attorneys’ fees, costs of court and expenses shall be borne

by the incurring party.

       Therefore, Aeritas LLC and Panera Bread Company respectfully request that the Court

enter an order dismissing with prejudice all claims in this action, ruling that all attorneys’ fees,

costs of court and expenses shall be borne by the incurring party, and retaining jurisdiction over

this action to enforce the terms of the resolution between the Parties.

       Counsel for Aeritas has conferred with counsel for Panera, and counsel for Panera stated

Panera agrees with and joins this motion.
        Case 6:19-cv-00387-ADA Document 10 Filed 10/31/19 Page 2 of 2




Dated: October 31, 2019                  Respectfully submitted,




                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com

                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR PLAINTIFF




JOINT MOTION TO DISMISS WITH PREJUDICE                                  PAGE |2
